Case 3:20-cv-00177-REP Document 10-3 Filed 07/13/20 Page 1 of 3 PageID# 131




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF VIRGINIA
                               RICHMOND DIVISION

 UNITED STATES OF AMERICA and the                )
 COMMONWEALTH OF VIRGINIA,                       )
                                                 )
                      Plaintiffs,                )
        v.                                       )   Civil Action No. 3:20-cv-177
                                                 )
 VIRGINIA ELECTRIC AND POWER                     )
 COMPANY (d/b/a DOMINION ENERGY                  )
 VIRGINIA)                                       )
                                                 )
                       Defendant.                )

  DECLARATION OF JUSTIN WILLIAMS IN SUPPORT OF THE UNITED STATES
              AND THE COMMONWEALTH OF VIRGINIA’S
                MOTION TO ENTER CONSENT DECREE


      I, Justin Loyd Williams, pursuant to 28 U.S.C. § 1746, and based on my personal
knowledge, declare and state that following:

       1. I work for the Virginia Department of Environmental Quality (DEQ). I have worked
          for DEQ since 2008 and served in the capacity of waste enforcement manager from
          2008 to 2012. From 2012 to 2015, I served as the Director for the Office of Waste
          Permitting and Compliance and from 2015 to 2020 as the Land Protection and
          Revitalization Division Director. I also served as the interim waste enforcement
          manager from July 2018 to February 2020 and as the Interim Director for the
          Division of Enforcement from July 2018 to January 2019.

       2. During my tenure, I have calculated or reviewed a significant number of enforcement
          penalties and served as the primary enforcement representative in administrative
          settlement negotiations in a significant number of matters. I am knowledgeable and
          experienced in the application and calculation of enforcement penalty calculations
          and appropriate enforcement settlement policies, procedures, and legal requirements.

       3. I, along with other DEQ staff, provided input and review in the calculation and
          determination of the final penalty amount in this case, including the recommendation
          for approval. The final approval of this settlement was from the Office of the
          Governor with recommendation from the Office of the Attorney General.

       4. In determining the appropriate penalty amount, DEQ, in consultation with EPA,
          considered the economic benefit and gravity associated with the violations. The
          economic benefit is designed to capture any economic benefit realized from the
Case 3:20-cv-00177-REP Document 10-3 Filed 07/13/20 Page 2 of 3 PageID# 132




        noncompliance and remove any illegal competitive advantage. The gravity
        component considers the type of violations and frequency, potential for harm to
        human health and the environment, and aggravating factors.

     5. DEQ also considered DEQ’s Civil Enforcement Manual, Chapter 4 Civil Charges and
        Civil Penalties, (effective December 1, 2016). The guidance incorporates factors
        listed in Va. Code § 62.1-44.15(8e) which include the severity of the violations, the
        extent of any potential or actual environmental harm, the compliance history of the
        facility or person, and the ability of the person to pay.

     6. DEQ also considered Va. Code § 62.1-44.32, which states that any person who
        violates any provision of the State Water Control Law is subject to a civil penalty not
        to exceed $32,500 for each violation within the discretion of the court and that each
        day of violation shall constitute a separate offense.

     7. The final penalty amount is the result of negotiations between the Parties and took
        into account a number of factors, such as, economic benefit, gravity of harm, and
        litigation risk. The penalty fully recovers economic benefit realized from
        noncompliance, plus a significant amount for the gravity of harm.

     8. DEQ’s penalty amount and injunctive relief in the proposed decree are fair and
        reasonable and are adequate to address all violations at issue.

     9. Ninety-two and half percent (92.5%) of civil penalties paid to the Commonwealth of
        Virginia under the proposed decree will be directed into the Virginia Environmental
        Emergency Response Fund as outlined in Va. Code § 10.1-2500 to be used for the
        environmental protection and benefit of citizens of the Commonwealth. This includes
        use of funds to address environmental emergencies and clean-ups including exigent
        discharges or releases where a responsible party is not identified or not capable of
        conducting the clean-up and to address the operation and maintenance of Superfund
        sites to protect remedies and the environment.

     10. Examples of emergency environmental response actions paid for by the Virginia
         Environmental Emergency Response Fund include abandoned hazardous waste,
         releases and run-offs to surface waters, and overflows of septic lagoons.

     11. Seven and half-percent (7.5%) of the total civil penalty accounting for the
         construction storm water violations will be deposited into the Virginia Stormwater
         Management Fund as required under Va. Code § 62.1-44.15:29. Money from the
         Virginia Stormwater Management Fund is used by Virginia DEQ to carry out its
         responsibilities under the Virginia Stormwater Management Act.


     I, Justin Williams, declare that the foregoing is true and correct to the best of my
     knowledge.
Case 3:20-cv-00177-REP Document 10-3 Filed 07/13/20 Page 3 of 3 PageID# 133




     Executed on this _24___________ day of June, 2020 in Richmond, Virginia.




      _______________________________________
     Justin L. Williams
